DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The prior 35 U.S.C. 101 rejection of the claims is hereby withdrawn in light of amendments to the claims including language describing adjusting nodes of the stored dependency structure according to abductive and inductive reasoning analysis steps among other limitations recited.

Allowable Subject Matter
Claims 1-15 are allowed.

Reasons for Allowance          
The following is an examiner’s statement of reasons for allowance: 
            The prior art taken alone or in combination fails to teach the combination of limitations recited in the independent claims 1 and 14.
             Wong (“Practical Approach to Knowledge-based Question Answering with Natural Language Understanding and Advanced Reasoning”) discloses a method of providing responses to natural language questions using advanced inductive, deductive, and abductive reasoning including the use of a path matching along a query dependency network, but does not explicitly disclose the combination of limitations recited in the independent claims
            Lee (US PGPUB 2018/0011927 A1) discloses a hybrid reasoning natural language query answering system utilizing inductive, deductive, and abductive reasoning in providing responses to queries, but does not explicitly disclose the combination of limitations recited in the independent claims.
          Lee (US 8,719,005 B1) discloses using directed reasoning in responding to a natural language queries, but does not explicitly disclose the combination of limitations recited in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUJIMI A ADESANYA whose telephone number is (571)270-3307. The examiner can normally be reached Monday-Friday 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OLUJIMI A ADESANYA/Primary Examiner, Art Unit 2658